Citation Nr: 1137108	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C, post-transfusion, for purposes of accrued benefits. 

2.  Entitlement to service connection for hypertension, arteriosclerotic heart disease, status post coronary bypass and graft (cardiovascular disability), for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to August 1957.  He died in late 2003.  The appellant is his surviving spouse.

At the time of the Veteran's death, claims then on appeal were pending as to the issues on appeal here for purposes of accrued benefits.  The appellant, as one who would be eligible to receive accrued benefits due to the claimant Veteran, applied to be substituted as the claimant for purposes of processing the claims, and that status was granted.  See 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which denied service connection for the cause of the Veteran's death.  

The appellant also appeals from a December 2004 rating decision that: denied service connection for hypertension, arteriosclerotic heart disease, status post coronary bypass and graft for purposes of accrued benefits; and denied a disability rating in excess of 10 percent for hepatitis C, post-transfusion, for purposes of accrued benefits.

In a January 2009 decision, the Board in part remanded the claims on appeal.  In that decision the Board also denied entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for death due to treatment at a VA facility.  Thus, that basis for death benefits is not before the Board.

The issues of (1) entitlement to service connection for cardiovascular disability, for purposes of accrued benefits, and (2) entitlement to service connection for the cause of the Veteran's death, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire period of service connection during the Veteran's lifetime his hepatitis C, post-transfusion, was manifested by right upper quadrant discomfort, no food intolerance, occasional nausea, no vomiting, no significant abdominal pain, no anorexia, no malaise, no weight loss, no generalized weakness, and normal liver function test findings; and was not productive of incapacitating episodes, dietary restriction or continuous medication.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001); Diagnostic Code 7312, 7354 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim here be based on evidence in the file at the date of death of the Veteran.  Therefore, as all evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duties under VCAA.  

The law governing claims for accrued benefits state that upon the death of a Veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the Veteran's] death."  See also 38 C.F.R. § 3.1000(c).  The appellant's claim for accrued benefits was timely filed in January 2004, within one year of the Veteran's death in late 2003.  38 C.F.R. § 3.1000(c).

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year limit on accrued benefits so that a Veteran's survivor may receive the full amount of award for accrued benefits. This change applies only to deaths occurring on or after the date of enactment, December 16, 2003.  Because the Veteran died before that date of enactment, this change does not apply in this case and is noted only for information purposes.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651(2003) (codified at 38 U.S.C. § 5121(a)).

A decision on a claim for accrued benefits cannot be based on evidence contained in private medical records that were not on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, VA treatment records generated prior to a Veteran's death are considered constructively of record even if not contained in the claims file at time of death; and such records in VA's possession and later associated with a claims file after a Veteran died are constructively of record at that time and may form a basis for a grant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Evidence considered as being in the Veteran's VA claims file at the time of his death included VA and private treatment records including the certificate of death, reports of VA examinations, lay statements of the Veteran and others, and transcripts of hearing testimony.  

The determinative question in this appeal is whether the evidence in the claims files at the time of the Veteran's death is sufficient to grant a disability rating in excess of 10 percent for hepatitis C, post-transfusion, for purposes of accrued benefits. 
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran had appealed the initial rating assigned at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony made before his death and describing the symptoms of his service-connected disabilities are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Rating Schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  38 C.F.R. § 4.114 provides the schedule of ratings and diagnostic criteria for evaluating disorders of the digestive system.  Under 38 C.F.R. § 4.114 a single evaluation will be assigned under the diagnostic code reflecting the predominant disability picture.  38 C.F.R. § 4.114.  The RO has assigned a 10 percent disability rating for hepatitis C under Diagnostic Code 7345.  

The appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.  The hepatitis C rating claim has been pending since the claim was submitted in August 1996.

VA revised the schedular criteria by which certain gastrointestinal disabilities are rated during the pendency of the appeal, for which the appellant has been substituted and claimant.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) (effective July 2, 2001).  The Board notes that when a regulation changes after a claim has been filed but before the administrative appeal process has been concluded, as is the case here, the version more favorable to the Veteran should apply, unless Congress or the VA Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Specifically, 38 C.F.R. §§ 4.112 and 4.114 were amended and Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was removed and Diagnostic Codes 7351 and 7354 were added.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) (effective July 2, 2001).  Significantly, new criteria for the evaluation of hepatitis C are now found under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).  

Prior to July 2, 2001, infectious hepatitis was rated as follows.  A 10 percent disability rating required demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating required minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency (than as required for a 60 percent rating) but necessitating dietary restriction or other therapeutic measures.  A 60 percent disability rating required infectious hepatitis with moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent disability rating required more severe manifestations including marked liver damage. 

Effective from July 2, 2001, Diagnostic Code 7354 governs the rating of hepatitis C (as well as non-A, non-B hepatitis).  Under that code, a 10 percent disability rating requires that the disease be productive of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the preceding 12 month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).

A 20 percent disability rating is warranted if the hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the preceding 12 month period. 

A 40 percent disability rating contemplates hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the preceding 12  month period.

A 60 percent disability rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the preceding 12 month period, but not occurring constantly.

A 100 percent disability rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.

Note 1 under Diagnostic Code 7354 provides that hepatitis C sequelae (such as cirrhosis of the liver) will be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354, and under a diagnostic code for sequelae (see 38 C.F.R. § 4.14).  See Note 1 following 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Note 2 under Diagnostic Code 7354 provides that for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See Note 2 following 38 C.F.R. § 4.114.

Cirrhosis as sequelae of hepatitis C is evaluated under to 38 C.F.R. § 4.114, Diagnostic Code 7312 (2010).  Under that code, cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis is evaluated as follows:

A 10 percent disability rating is provided for cirrhosis of the liver manifested by symptoms such as weakness, anorexia, abdominal pain, and malaise.  If there is portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, then a 30 percent disability rating is for assignment. 

Higher disability ratings of 50, 70, and 100 percent are assignable if cirrhosis of the liver is productive of more severe symptomatology; to include episode(s) of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, generalized weakness, persistent jaundice, hepatic encephalopathy, hemorrhage from varices and/or portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, Diagnostic Code 7312 (2010).
The note following Diagnostic Code 7312 provides that for evaluation under that code, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.

VA hospital records of treatment from December 1986 to January 1987 show that following October 1986 heart surgery, the Veteran was diagnosed with post transfusion hepatitis.  He was hospitalized in December 1986 with complaints of nausea, vomiting, left upper quadrant pain, and examination showed icteric sclera, with tenderness on the left upper quadrant.  After laboratory testing, the diagnosis was based on a positive blood test for hepatitis.  

A January 1996 VA treatment note shows that the Veteran reported he was well without jaundice, malaise, anorexia, change in bowel habits.  After conducting several cited tests, the report contains an assessment that he was clinically stable without evidence of hepatitis activity.

An April 1996 VA treatment note shows that the Veteran reported complaints of fatigue but no jaundice or abdominal pain.  On examination, the provider assessed that the Veteran had a positive hepatitis C antibody test, but had normal liver enzymes and persistently normal liver function tests since 1992.  A June 1996 VA liver imaging report contains an impression of normal liver and spleen study; and no significant change since a study in August 1995.

A report of a July 1996 VA echogram of the abdomen shows that a reported history of severe coronary artery disease, status post bypass, hepatitis C positive, now with new onset of lower extremity edema and increase in abdominal girth; rule out cirrhosis and ascites.  The report contains an impression of abdominal ultrasound demonstrating cirrhosis of the liver without any focal abnormalities and no ascites.

The report of a July 1997 VA examination shows that the Veteran had not been treated with interferon, perhaps because his cardiovascular problem had progressively worsened.  The Veteran had not had icterus again, but reported right upper quadrant discomfort, occasional nausea and frequent spitting.  His appetite was normal and he had gained weight along the years.  The examiner noted the Veteran was diabetic on insulin.  

The Veteran weighed 220 pounds and was 5 feet eight inches in height.  The examiner made objective findings that the Veteran presented with no stigma of chronic liver disease; examination of the abdomen showed it to be soft, depressible, with no hepatosplenomegaly.  There were no ascites and the extremities showed no edema.  The examiner noted there was a history of right upper quadrant discomfort; no food intolerance; occasional nausea; no vomiting; no significant abdominal pain; no anorexia; no malaise; no weight loss; no generalized weakness.  

The report of the July 1997 VA examination contains a diagnosis of hepatitis C, post transfusion following cardiac surgery.  Review of an associated liver function test and hepatitis panel report shows that all test statistics were within the cited normal ranges.  An associated imaging report contains an impression that the study provided scintigraphic evidence suggesting the presence of probably non severe, diffused parenchymal liver disease. 

VA treatment records dated June 20, 2002 show that the Veteran was seen for complaints of two days of nausea with no vomiting and no problem with bowel movements.  The Veteran reported that he had been having nausea since December 2001, and had lost 25 pounds in one month, with intermittent dizziness.  He reported he had decreased appetite.  He reported that he had these symptoms before in December 2001 except at that time he was vomiting and Rabeprazole did not help.  He was not on any antiemetics.  He was being treated for H. pylori with antibiotics in January 2002.  The Veteran reported that he had hepatitis C that was controlled.  

On review of the foregoing competent evidence of record, the Board finds that the Veteran's hepatitis C does not meet the criteria for a disability rating in excess of 10 percent at any time during the period service connection has been in effect during the Veteran's lifetime.  The Board does not find that the disease is productive of the criteria required for the next higher rating of 20 percent under the pertinent rating criteria in effect prior to or since July 2, 2001.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2001), 7354 (2010).  

The medical evidence during the relevant period shows that the Veteran's hepatitis C symptomatology has not had any significant clinical effect on his condition so as to warrant any increase in rating above the 10 percent rating in effect.

There is no evidence that the Veteran's hepatitis C was at any time productive of criteria under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001) to warrant more than a 10 percent disability rating.  That is, at no time was the hepatitis C been attributed to symptoms productive of minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2001)

Further, there is no evidence of anorexia, or that the hepatitis C condition required dietary restriction or continuous medication.  Though there may have been periods of prescribed medications, these have not been continuous, or associated with anorexia.  Further, there is no evidence of any incapacitating episode-a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).  

Though there is evidence in June 2002 showing recent complaints of nausea and weight loss, the clinical evidence at that time indicated that the Veteran's gastrointestinal condition was attributed to a previous bacterial infection of H. pylori.  Further, that incident of treatment does not otherwise meet the criteria for granting a disability rating in excess of 10 percent under any relevant diagnostic code, as discussed above.   
The Veteran testified before a hearing officer at the RO including about symptoms he associated with his hepatitis C.  The Veteran was competent to testify as to these symptoms.  38 C.F.R. § 3.159(a)(2).  However, based on the foregoing discussion, the Board finds that the competent evidence of record shows that the Veteran's
hepatitis C was not productive of any significant problems beyond those discussed above and found during treatment and examination.  Moreover, the medical evidence does not show that this resulted in any incapacitating episodes.

As reflected in the report of a July 1996 VA echogram of the abdomen, the record shows that associated with his hepatitis C the Veteran had cirrhosis of the liver.  The Board has considered whether additional benefits are warranted for hepatitis C sequelae of cirrhosis of the liver, pursuant to evaluation of signs and symptoms different from any considered as the basis for evaluation of hepatitis C under Diagnostic Code 7354.  See 38 C.F.R. §§ 4.14, 4.114, Diagnostic Codes 7312, and 7354 including Note 1.

Based on the evidence presented above, the Board does not find that the Veteran's condition due to his hepatitis C sequela of liver cirrhosis approximates the criteria required under Diagnostic Code 7312 for a compensable disability rating.   Although there was evidence of cirrhosis present, the medical evidence does not show that separate from other conditions of the Veteran, that his liver cirrhosis was ever productive of symptoms such as weakness, anorexia, abdominal pain, or malaise; or to an extent not already accounted for in the evaluation of his hepatitis C pursuant to Diagnostic Code 7354.  Id; 38 C.F.R. § 4.31.  Moreover, at the VA examination in July 1997, liver function testing was normal.  See note following 38 C.F.R. § 4.114, Diagnostic Codes 7312.

Compensating any particular symptoms more than once-under both Diagnostic Code 7312 and 7354 would constitute "pyramiding," which is not permitted under the applicable regulation.  See 38 C.F.R. § 4.14 (2010) (which provides that the evaluation of the same disability under various diagnoses is to be avoided.)

In sum, the preponderance of the evidence is against the claim for a disability rating over 10 percent under diagnostic criteria of VA's Schedule for Rating Disabilities. 38 C.F.R. §§ 4.31; 4.114, Diagnostic Codes 7312, 7354.  As the assigned 10 percent disability rating reflects the actual degree of impairment shown since the date of the grant of service connection, there is no basis for staged ratings for this claim for purposes of accrued benefits.  See Fenderson, 12 Vet. App. at 126-7; Hart, 21 Vet. App. at 505.

On the basis of the Rating Schedule, even considering the Veteran's complaints during his lifetime of associated symptoms, as discussed above, none of the clinical records show evidence productive of hepatitis C symptoms so as to warrant a higher initial disability rating.  Therefore, the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's hepatitis C symptoms during his lifetime; which are productive of no more than: demonstrable liver damage with mild gastrointestinal disturbance; or intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past twelve-month period.  The rating criteria are therefore adequate to evaluate the Veteran's hepatitis C for purposes of accrued benefits, and referral for consideration of extraschedular rating is not warranted.

For all the foregoing reasons, there is no basis for a staged rating, pursuant to Hart, supra, and the preponderance of the evidence is against the grant of a disability rating in excess of that currently assigned for the hepatitis C, post-transfusion.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  


ORDER

An initial disability rating in excess of 10 percent for hepatitis C, post-transfusion, for purposes of accrued benefits, is denied.


REMAND

For the following reasons a remand of this case is necessary as to the cardiovascular disability service connection claim for purposes of accrued benefits and as to the claim for service connection for the cause of the Veteran's death.

First, with respect to the cardiovascular disability, the Veteran's service treatment records are missing from the claims file and considered destroyed in a fire.  During his lifetime, in a January 1979 statement, the Veteran reported that during active service he had been hospitalized for about three months for a chest and heart condition at "McGuire Army Hospital at Fort Dix, New Jersey."  In response, the RO wrote to "McGuire Army Hospital, Fort Dix, New Jersey" in April 1979 and asked for treatment records for a heart condition of the Veteran dated from February 1957 to April 1957.

In April 1979, the RO received a letter from the Department of the Army, Headquarters, U.S. Walson Army Hospital, Fort Dix, New Jersey.  In that letter, the Chief, Patient Administration Division, reported that a thorough search of their patient files revealed no medical records available for the Veteran.  

In a February 1983 lay statement, a former soldier declared that he had been stationed at Fort Dix in 1956 with the Veteran; and that the Veteran had had a heart attack and was taken by ambulance to "McGuire Hospital in the Aerial (Air) Force in Fort Dix, New Jersey" where he was treated sometime between March and May 1957.  The Veteran later testified that he received treatment at an Air Force Base hospital presumably associated with McGuire Air Force Base.

Given the potential that there may be medical records not obtained regarding treatment in service that may be at a military medical facility other than the Walson Army Hospital, and possibly at an Air Force medical facility, presumably at McGuire Air Force Base then in existence, another attempt should be made to find any extant medical records pertaining to the Veteran's asserted treatment in 1957.  The RO should attempt to determine whether there may be outstanding medical records at any Air Force medical facility in or near Fort Dix, New Jersey, that may have treated the Veteran as asserted.  

Keeping in mind that some organizational changes since 1957 may impact the location of such records, the RO should seek to obtain and associate with the claims files medical records from any military medical having a reasonable potential to be a depository of such medical records that may have been generated at a military medical facility in the proximity of Fort Dix, to particularly include any Air Force medical facility there.

Second, the determination of the cardiovascular disability claim has a potential impact on the Board's decision with respect to the claim for service connection for the cause of the Veteran's death.  As such, the Board finds that the cardiovascular disability claim is inextricably intertwined with the cause of death issue.  Therefore a decision by the Board on the appellant's claim for service connection for the cause of the Veteran's death would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, the Board's resolution of the claim for service connection for the cause of the Veteran's death at the present time would be premature, and must be held in abeyance until after the RO completes its search for any records as discussed above.

Then, based on review of the record as augmented by actions above, including any inservice heart-related records obtained through the above actions, the RO should request an opinion as to the likelihood that a service-connected disability caused or substantially or materially contributed to his death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall, through appropriate means, request records of medical treatment for the Veteran for any time in 1957 prior to his discharge in August 1957, from any military medical facility or record depository, to specifically include any Air Force medical facility in the proximity of Fort Dix, New Jersey, which has a reasonable potential for possessing medical records of treatment the Veteran may have received while stationed at Fort Dix in 1957.

2.  The RO/AMC shall then refer the claims file to an appropriate medical professional, in order to obtain an opinion on the question below.  The examiner shall be notified that the certificate of death listed the Veteran's immediate cause of death as acute pulmonary edema; and the main cause that initiated the events that eventually caused death was myocardial infarction.  The examiner shall also be informed that prior to the Veteran's death, hepatitis C, post transfusion, was the only service connected disability of the Veteran.

The examiner must review the claims files and provide an opinion as to whether it is at least as likely as not that a service-connected disability contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  See 38 C.F.R. § 3.312.  

In doing so, the examiner must comment on whether any disability associated with the cause of the Veteran's death is likely to be etiologically related to service.  The rationale for any opinions expressed should be provided.

3.  The RO/AMC will then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the appellant's  claims.  If the benefits sought on appeal remain denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


